DETAILED ACTION
Claims 32-52, 55-63 and 66-70 pending.

EXAMINER'S AMENDMENT
The application has been amended as follows: 

Claim 42 Line 1 – 
The term “The use of the migration tool” has been replaced with the term - - The migration tool - - .

Claim 52 Line 7 –
The term “said needle” has been replaced with the term - - said needle. - - .

Allowable Subject Matter
Claims 32-52, 55-63 and 66-70 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:

The prior art of record taken either alone or in combination fails to disclose a system/method/apparatus comprising the following limitation/feature:
(Claim 32) – “a first selector for switching said at least one signal between (i) an analog mode where said at least one signal is directed to said at least one analog sub-assembly, and (ii) a discrete mode where said at least one signal is directed to said at least one discrete sub-assembly; a second selector for selecting said at least one signal for (i) outputting to said at least one field device, or (ii) inputting from said at least one field device; whereas when said second selector is for selecting said at least one signal 

(Claim 43) – “ a first selector for switching said at least one signal between (i) an analog mode where said at least one signal is directed to said at least one analog sub- assembly, and (ii) a discrete mode where said at least one signal is directed to said at least one discrete sub-assembly; a second selector for selecting said at least one signal for (i) outputting to said at least one field device, or (ii) inputting from said at least one field device; whereas when said second selector is for selecting said at least one signal for inputting from said at least one field device, both said pre-existing control system and said external system receive replicates of said at least one signal; and Page 4 of 10Application No. 16/314,703 Amendment Dated 6/4/2021 whereas when said second selector is for selecting said at least one signal for outputting to said at least one field device, a third selector selects said at least one signal for relaying to said at least one field device from (i) said pre-existing control system, or (ii) said external system.”.

It is for these reasons that the applicant's invention defines over the prior art of record.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS R ORTIZ RODRIGUEZ/               Primary Examiner, Art Unit 2119